                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

CHASTITIE C.,                                )
                                             )
            Plaintiff,                       )
                                             )
      vs.                                    )       Case No. 2:17 CV 94 (JMB)
                                             )
NANCY A. BERRYHILL,                          )
Deputy Commissioner of Operations,           )
Social Security Administration,              )
                                             )
            Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court for review of an adverse ruling by the Social Security

Administration. The parties have consented to the jurisdiction of the undersigned United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c).

                                     I. Procedural History

       On December 16, 2013, plaintiff Chastitie C. protectively filed an application for

supplemental security income, Title XVI, 42 U.S.C. §§ 1381 et seq., with an alleged onset date

of November 15, 2013. (Tr. 120-123). After plaintiff’s application for benefits was denied on

initial consideration (Tr. 62-66), she requested a hearing from an Administrative Law Judge

(ALJ). (Tr. 70-72).

       Plaintiff and counsel appeared for a hearing on January 15, 2016. (Tr. 33-51). Plaintiff

testified concerning her impairments, daily activities, functional limitations, and past work. The

ALJ also received testimony from vocational expert Bob Hammond, M.A. The ALJ issued a

decision denying plaintiff’s application on June 24, 2016. (Tr. 12-22). The Appeals Council
denied plaintiff’s request for review on October 23, 2017. (Tr. 1-5). Accordingly, the ALJ’s

decision stands as the Deputy Commissioner’s final decision.

                                    II. Evidence Before the ALJ

        A. Disability and Function Reports and Hearing Testimony

        Plaintiff was born in April 1984 and was 29 years old on the alleged onset date. (Tr. 21,

138). At the time of the hearing, she lived with her four children, aged thirteen, twelve, ten, and

eight, and friend Tressa Davis.1 (Tr. 38). They lived in subsidized housing and received food

stamps. She received special education services until she left school in the ninth grade. (Tr. 39).

Although she took classes to earn a general education diploma, she did not complete the process

and had no additional certification or training. She took the driver’s license test more than three

times before receiving a license in her late 20s. (Tr. 40). Plaintiff testified that she had

attempted to work approximately 18 times but these jobs generally lasted only a few weeks. She

had difficulty operating a cash register, processing credit card purchases, and making change.

(Tr. 40-41). Plaintiff listed her impairments as depression, anxiety, borderline personality

disorder, learning disabilities, and panic attacks. (Tr. 142).

        Plaintiff completed her January 2014 function report with the help of a friend. (Tr. 164-

74). Her daily activities included getting her children up and ready for school, attending to their

homework, preparing meals, and watching a little television. She also spent three to four hours

each day on household chores. She stated that her attention to her personal hygiene and

appearance depended on her mood. She had difficulty sleeping because her “mind race[d]”

when she was trying to fall asleep. (Tr. 165). She was able to drive but needed someone to go

1
 Plaintiff’s living arrangements changed several times during the period under review in response to
changes in her romantic attachments. In addition, she gave birth to her fifth child in March 2016. (Tr.
952).

                                                    2
with her when she went out “because of [her] anxiety.” (Tr. 167). Plaintiff was able to walk for

10 to 15 minutes before she needed to rest. She went grocery shopping once a month, spending

two hours on the task. She indicated that she was able to manage a savings account and

checkbook, as well as count change, but was unable to pay bills. She also wrote, however, that

making and counting change caused anxiety. Her hobbies included “hanging out with [her]

kids” and “going out doing stuff together,” but she had lost interest in doing this. (Tr. 168). She

did not have close ties to family or friends and preferred to be alone because being around a lot

of other people made her anxious. She also did not respond well to stress. Plaintiff had

difficulties with walking, remembering, completing tasks, concentrating, following instructions,

and getting along with others.

       Plaintiff’s friend Tressa Davis completed a third-party function report in January 2014.

(Tr. 153-60). Plaintiff’s daily activities consisted of getting her children ready for school,

cleaning the house, and watching television. Plaintiff did not like to be around others or leave

the house due to anxiety attacks. Ms. Davis listed plaintiff’s impairments as sitting,

understanding, talking, following instructions, hearing, completing tasks, getting along with

others, and concentrating. In a narrative section, Ms. Davis suggested that plaintiff had some

compulsions — she refolded the clothes repeatedly, vacuumed “all the time,” and did not like

others to clean or move things. In addition, plaintiff had a hard time concentrating and it took

her longer to learn things. Finally, plaintiff always felt like she was sick. In May 2014, Ms.

Davis and plaintiff’s mother Kelly Ross completed questionnaires supplied by counsel. (Tr. 210-

12, 214-16). They both stated that plaintiff was kept from working by her anxiety. According to

Ms. Davis, plaintiff appeared stressed “all the time.” (Tr. 212). She had learning disabilities that

made it difficult for her to read and understand what she read. She also needed to have things

                                                  3
repeated to her. In addition, she complained about back and stomach pain and had difficulty

eating. By contrast with Ms. Davis’s earlier report, they reported that plaintiff had no difficulty

with her personal hygiene.

        Plaintiff testified at the January 2016 hearing that she experienced anxiety “every day[,]

all day.” (Tr. 42). The anxiety interfered with her ability to attend school functions with her

children. She also had bipolar disorder and stated that she had manic phases, although she could

not give an example. In addition, she was unable to get out of bed three or four days a week. On

those days, her thirteen-year-old daughter was responsible for getting the younger children ready

for school and fixing dinner. (Tr. 43-44). Plaintiff experienced migraines with light sensitivity

two to three times a week. (Tr. 45). Her sleep was interrupted and she took naps about three

days a week.

        Vocational expert Bob Hammond was asked to testify about the employment

opportunities for a hypothetical person of plaintiff’s age, education, and work experience who

was limited to simple, routine tasks, not at a fast pace such as an assembly line, and who could

tolerate occasional interaction with the public. (Tr. 49). According to Mr. Hammond, such an

individual would not be able to perform plaintiff’s past work as a cashier/checker.2 Other work

would be available in the national economy, such as cleaner II, car wash attendant, and laundry

worker. (Tr. 50). All work would be precluded if the individual was off-task 20 percent of the

day or absent three or more days per month.




2
 Mr. Hammond noted that plaintiff did not have past work of sufficient duration to classify, with the
possible exception of a number of retail positions at places like Dollar Tree and Casey’s. (Tr. 48-49).

                                                     4
          B.       Educational and Medical Evidence

          Plaintiff’s sole claim is that the ALJ erred in failing to find that plaintiff met the criteria

for Listing 12.05, intellectual disorders. Accordingly, the Court’s review of the educational and

medical records will be directed to the analysis of this claim.

                   1.      Education records

          Plaintiff testified that she received special education services in school due to her

learning disabilities. In response to a request for plaintiff’s records, the Ralls County R-II school

district reported that all “Special Ed. records have been destroyed.” Thus, there are no records of

any educational testing or individualized education plans. (Tr. 180). Report cards included in

the record indicate that plaintiff earned As, Bs and Cs in grades 4, 5 and 6. (Tr. 184). In 7th

grade, she earned Fs in at least two subjects, a trend that worsened in 8th grade. (Tr. 176-77). In

9th grade, plaintiff received a number of conduct offenses. (Tr. 178-79). She performed poorly

on statewide standardized tests in 4th, 5th, and 7th grades, earning scores below the 20th

percentile;3 the sole exception was a score in the 32nd percentile in social studies/civics during

her 4th grade year. (Tr. 182-83).

                   2.      Medical records

          Plaintiff sought treatment for symptoms of anxiety, sadness, and anger in December

2013. (Tr. 266-68). She reported that she had been “fun-loving and outgoing” until 2008, when

she lost a pregnancy. At present, she was struggling with a lack of structure and motivation. For

example, she was studying for her GED but was having a hard time following through. She had

previously been diagnosed with borderline personality disorder, panic disorder, and generalized

anxiety disorder. The clinician diagnosed her with panic disorder without agoraphobia,

3
    Indeed, the majority of her scores were below the 10th percentile.

                                                       5
generalized anxiety disorder, and rule out post-traumatic stress disorder. Plaintiff’s Global

Assessment of Functioning (GAF) score was 50.

        During the period under review, plaintiff received multiple services from the Mark Twain

Behavioral Health Center, including community support, psychiatric, and nursing services.4 (Tr.

916-18). On July 15, 2014, Ted Oliver, MSW, LCSW, completed an annual psychosocial

assessment for plaintiff.5 (Tr. 891-903). Plaintiff’s stated reasons for participating in treatment

included being “nervous all the time,” with “constant” worry and an inability to relax. She

complained of panic attacks, insomnia, constant worry and anxiety, low motivation, tiredness,

and headaches. On mental status examination, plaintiff was noted to have normal appearance,

motor activity, speech, and thought processes and content. Her interview behavior was described

as “withdrawn,” with a depressed, anxious mood and flat affect. Her intellect was described as

normal, although she had poor insight. She drank alcohol only occasionally and had no history

of substance abuse treatment. She had a brief incarceration in 2002 for driving without a license.

She had no income and her father paid her utilities. She was able to shop for groceries, although

she “hate[d] it,” plan and prepare meals, drive, keep her belongings in order and manage her

household without difficulty. She stated that she would like to maintain employment but always

found it difficult due to anxiety. She also avoided interacting with others due to anxiety. Her

diagnoses included generalized anxiety disorder and panic disorder without agoraphobia.

Plaintiff was rated as having “severe” social network, occupational, economic, and family

problems. Her current GAF was 37.


4
 Plaintiff’s children also received services from Mark Twain Behavioral Health. See Tr. 885-86
(daughters had their own community support services worker while son saw psychiatrist Dr. Goldman).
5
  Mr. Oliver’s notes refer to “last year’s assessment,” indicating that plaintiff had a long-standing
treatment relationship with Mark Twain Behavioral Health. (Tr. 918).
                                                      6
        Community Support Specialist Genia Perry, M.S., had more than 120 contacts with

plaintiff between July 2014 and October 2015. The goals of treatment were to (1) help plaintiff

reduce her anxiety and set reasonable goals and (2) maximize her independent functioning and

community adjustment and functioning. See, e.g., Tr. 340 (July 24, 2014 notes). A review of

the records establishes that plaintiff struggled with stress and anxiety arising from her romantic

relationships, parenting, and insufficient finances. Plaintiff’s strengths, as described by Ms.

Perry, were: “She is motivated to receive services, she lives independently, she drives, she is able

to discuss her thoughts and feelings, she attends to her ADLs, she enjoys being a parent.” Id.

Her weaknesses were: “She has had these problems since her teens, she is significantly isolated

from family, she has few social supports, she is unemployed with no income.” At no point in the

extensive record did Ms. Perry identify cognitive impairments as a barrier to plaintiff’s

participation in treatment.

        On April 20, 2015, psychiatrist David Goldman, D.O., of Mark Twain Behavioral Health,

completed a psychiatric evaluation of plaintiff. (Tr. 872-76). She reported that she wanted help

with her feelings, which she described as feeling numb, anxious, and overwhelmed all the time,

with mood shifts. She stated that she had lost interest in doing things or going anywhere for the

last 18 months6 and that she only went out if she absolutely had to and had someone with her.

On mental status examination, Dr. Goldman found plaintiff to be alert and oriented. She was

able to identify the current president but not his predecessors, saying she hadn’t paid any

attention. She correctly spelled “world” without hesitation, but was unable to spell it backwards,

6
  As the ALJ noted, plaintiff’s contention that she preferred to remain isolated was inconsistent with
treatment notes. For example, plaintiff reported seeking out connections with new romantic partners on
many occasions. See, e.g., Tr. 705 (spending a majority of her time texting and talking with people she
meets online and in whom she has romantic interest); 746 (frustrated because she wants to spend more
time with her friends and her son is being ‘needy’).

                                                    7
giving up after two attempts. She performed memory challenges without error. She indicated

that her concentration was poor. Dr. Goldman diagnosed plaintiff with bipolar disorder II, not

elsewhere classified, generalized anxiety disorder, and panic disorder with agoraphobia. (Tr.

874). He prescribed a trial of Latuda to treat her bipolar disorder but informed her that there

were other options if it did not prove effective. She “expressed understanding and gave informed

consent for a trial.”7 Id. at 875. On May 19, 2015, plaintiff told Dr. Goldman that she

discontinued Latuda after one week because it made her sleepy. (Tr. 877-80). She also rejected

the substitute medication, saying she “didn’t even pick it up” from the pharmacy, but she was

willing to try Abilify.8 Her mental status examination was unremarkable, with the exception of

limited insight and judgment. Dr. Goldman noted that plaintiff’s cognition was normal. (Tr.

878). Her GAF score was 30.

                   3.      Opinion evidence

          On March 11, 2014, State agency consultant Mark Altomari, Ph.D., completed a

Psychiatric Review Technique form based on a review of the record. (Tr. 55-57). Dr. Altomari

concluded that plaintiff had medically determinable impairments in the categories of 12.06

(anxiety-related disorders) and 12.08 (personality disorders) but found that there was

insufficient evidence to determine the severity of any restrictions plaintiff experienced as a result

of these impairments. He noted that Dr. Goldman had previously diagnosed plaintiff with

borderline personality disorder and generalized anxiety disorder and that she had issues with




7
  One week later, plaintiff expressed concerns about the Latuda and two weeks later reported that she was
fine without it and did not want to consider a substitute, with the exception of Klonopin, which she had
previously reported was addictive for her. (Tr. 689, 693, 701).
8
    Two weeks later, plaintiff told Ms. Perry that she had not begun to take Abilify. (Tr. 731).
                                                        8
“therapy compliance” and had failed to appear for a consultative psychological examination.

(Tr. 56). The ALJ assigned this opinion some weight. (Tr. 20).

        During the January 2016 hearing, the ALJ granted counsel’s prior request to send

plaintiff for a psychological evaluation and cognitive testing. (Tr. 36-37, 241). On March 22,

2016, psychologist Thomas J. Spencer, Psy. D., completed that evaluation.9 (Tr. 952-55).

Plaintiff arrived at the evaluation early and alone after driving herself there. She reported that

she ran her household, including preparing meals, performing housework and doing the laundry.

Her daily routine consisted of getting up in the morning with the kids or to “holler at them to get

up because I’m too tired or weak.” (Tr. 954). She did busywork throughout the day while her

children were in school. She identified her chief complaints as education, learning, and

comprehension. She explained that “everything has to be slow-paced for me.” She noted that,

even with assistance, she struggled with reading, writing, and basic math. She had previously

tried working as a cashier, a motel housekeeper, and at a screen printing company, but was

unable to catch on to the requirements. Plaintiff also complained of anxiety, depression, and

mood swings. On examination, she made intermittent eye contact and had flat affect. She

cooperated and appeared to be a reliable historian, with “reasonably intact” insight and

judgment. She was alert and oriented and showed no signs of psychosis or delusional thinking.

Her flow of thought was intact. Dr. Spencer diagnosed plaintiff with bipolar disorder and

anxiety disorder, not otherwise specified. He assigned a GAF score of 55-60.

        Dr. Spencer administered the WAIS-IV test of cognitive functioning. Plaintiff received

low scores on all subparts, placing her in the 1.0 percentile for verbal comprehension, the 0.1


9
 Plaintiff had given birth two weeks earlier to her fifth child, who remained in the hospital with a “heart
concern.” (Tr. 953).

                                                     9
percentile for processing speed, and the 0.3 percentile for perceptual reasoning and working

memory, resulting in a full scale IQ of 52, a score within the 0.1 percentile. (Tr. 954). Although

plaintiff “looked to put adequate effort” into the task, her scores were much lower than expected.

Dr. Spencer concluded that plaintiff’s score was not an adequate representation of her present

functioning and, based on his interaction with her, opined that she “likely functions in the Low

Average range of abilities.” She appeared capable of managing her benefits without assistance.

       Dr. Spencer completed a medical source statement of ability to do work-related activities.

(Tr. 956-58). He opined that plaintiff had mild restrictions in the abilities to understand,

remember, and carry out simple instructions and make judgments on simple work-related

decisions, and moderate limitations in the abilities to understand, remember, and carry out

complex instructions, make judgments on complex decisions, interact appropriately with others,

and respond appropriately to usual work situations or changes in a routine work setting. The

ALJ gave Dr. Spencer’s assessment great weight. (Tr. 19-20).

               4.      Evidence Submitted to the Appeals Council

       On November 9, 2016, and at the request of counsel, Frank Froman, Ed.D., administered

the Stanford Binet 5th edition to plaintiff, who attained a verbal IQ score of 51, a nonverbal IQ

score of 51, and a full scale IQ of 48. (Tr. 28-29). Dr. Froman noted that plaintiff often “froze”

while taking the test, staring at something and appearing lost unless he pushed her forward.

“Where she could function, she appeared to do so quickly and completed the Binet in a manner

suggestive of accuracy.” Her scores on the Binet were consistent with those obtained on the

WAIS-IV by Dr. Spencer. Dr. Froman opined that it was “unlikely that someone might be able

to ‘fake bad’ on both” the WAIS-IV and Stanford Binet. He diagnosed plaintiff with mild to

moderate intellectual disability, with a full scale IQ of 48. The Appeals Council found that “this

                                                 10
evidence does not show a reasonable probability that it would change the outcome of the

decision.” (Tr. 2).

                        III. Standard of Review and Legal Framework

       To be eligible for disability benefits, plaintiff must prove that she is disabled under the

Act. See Baker v. Sec’y of Health and Human Servs., 955 F.2d 552, 555 (8th Cir. 1992);

Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). The Act defines a disability as the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

423(d)(1)(A) and 1382c (a)(3)(A). A claimant will be found to have a disability “only if his

physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §§

423(d)(2)(A) and 1382c(a)(3)(B). See also Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

       The Social Security Administration has established a five-step process for determining

whether a person is disabled. See 20 C.F.R. § 404.1520; Moore v. Astrue, 572 F.3d 520, 523 (8th

Cir. 2009). Steps one through three require the claimant to prove (1) she is not currently

engaged in substantial gainful activity, (2) she suffers from a severe impairment, and (3) her

disability meets or equals a listed impairment. Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir.

2009); see also Bowen, 482 U.S. at 140-42 (explaining the five-step process). If the claimant

does not suffer from a listed impairment or its equivalent, the analysis proceeds to steps four and

five. Pate-Fires, 564 F.3d at 942. “Prior to step four, the ALJ must assess the claimant’s

residual functional capacity (RFC), which is the most a claimant can do despite her limitations.”

                                                 11
Moore, 572 F.3d at 523 (citing 20 C.F.R. § 404.1545(a)(1)). At step four, the ALJ determines

whether claimant can return to her past relevant work, “review[ing] [the claimant’s] [RFC] and

the physical and mental demands of the work [claimant has] done in the past.” 20 C.F.R. §

404.1520(e). The burden at step four remains with the claimant to prove her RFC and establish

that she cannot return to her past relevant work. Moore, 572 F.3d at 523; accord Dukes v.

Barnhart, 436 F.3d 923, 928 (8th Cir. 2006); Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th

Cir. 2005). If the ALJ holds at step four that a claimant cannot return to past relevant work, the

burden shifts at step five to the Administration to establish that the claimant maintains the RFC

to perform a significant number of jobs within the national economy. Banks v. Massanari, 258

F.3d 820, 824 (8th Cir. 2001); see also 20 C.F.R. § 404.1520(f).

       The Court’s role on judicial review is to determine whether the ALJ’s finding are

supported by substantial evidence in the record as a whole. Pate-Fires, 564 F.3d at 942.

Substantial evidence is “less than a preponderance, but enough that a reasonable mind might

accept it as adequate to support a decision.” Juszczyk v. Astrue, 542 F.3d 626, 631 (8th Cir.

2008); see also Wildman v. Astrue, 964 F.3d 959, 965 (8th Cir. 2010) (same). In determining

whether the evidence is substantial, the Court considers evidence that both supports and detracts

from the ALJ’s decision. Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

       The Eighth Circuit has repeatedly emphasized that a district court’s review of an ALJ’s

disability determination is intended to be narrow and that courts should “defer heavily to the

findings and conclusions of the Social Security Administration.” Hurd v. Astrue, 621 F.3d 734,

738 (8th Cir. 2010) (quoting Howard v. Massanari, 255 F.3d 577, 581 (8th Cir. 2001)). Despite

this deferential stance, a district court’s review must be “more than an examination of the record

for the existence of substantial evidence in support of the Commissioner’s decision.” Beckley v.

                                                12
Apfel, 152 F.3d 1056, 1059 (8th Cir. 1998). The district court must “also take into account

whatever in the record fairly detracts from that decision.” Id.; see also Stewart v. Sec’y of

Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (setting forth factors the court

must consider). Finally, a reviewing court should not disturb the ALJ’s decision unless it falls

outside the available “zone of choice” defined by the evidence of record. Buckner v. Astrue, 646

F.3d 549, 556 (8th Cir. 2011). A decision does not fall outside that zone simply because the

reviewing court might have reached a different conclusion had it been the finder of fact in the

first instance. Id.; see also McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir. 2010) (explaining

that if substantial evidence supports the Commissioner’s decision, the court “may not reverse,

even if inconsistent conclusions may be drawn from the evidence, and [the court] may have

reached a different outcome”).

                                    IV. The ALJ’s Decision

       The ALJ’s decision in this matter conforms to the five-step process outlined above. The

ALJ found that plaintiff had not engaged in substantial gainful activity since December 16, 2013,

the application date. (Tr. 14). At steps two and three, the ALJ found that plaintiff had the

following severe impairments: anxiety and bipolar disorder. The ALJ found that plaintiff’s

obesity, GERD, high cholesterol, and dental decay were not severe impairments because they did

not result in any significant adverse effect on her functional abilities or normal movement

patterns and did not significantly limit a work-related function. (Tr. 14-15). The ALJ next

determined that plaintiff did not have an impairment or combination of impairments that meets

or medically equals the severity of a listed impairment. The ALJ found that plaintiff’s mental

impairments, considered singly and in combination, did not meet the listing criteria for listing

12.04 (affective disorders) or 12.06 (anxiety disorders). Id. at 15. For the purposes of

                                                 13
considering the paragraph B criteria for mental impairments, the ALJ found that plaintiff had

mild restrictions in her activities of daily living; moderate difficulties in social functioning; and

moderate difficulties in maintaining concentration, persistence, and pace. Id. at 15-16. Plaintiff

had no episodes of decompensation. Id. The ALJ did not address Listing 12.05 (intellectual

disorders), but discussed Dr. Spencer’s findings in considering plaintiff’s RFC.

       The ALJ next determined that plaintiff had the RFC to perform a full range of work at all

exertional levels but was limited to simple routine tasks not at a fast pace such as on an assembly

line and with only occasional interaction with the public. (Tr. 16-17). In assessing plaintiff’s

RFC, the ALJ summarized the medical record and opinion evidence, as well as plaintiff’s own

statements regarding her abilities, conditions, and activities of daily living. While the ALJ found

that plaintiff’s medically determinable impairments could reasonably be expected to cause the

alleged symptoms, the ALJ also determined that plaintiff’s statements regarding their intensity,

persistence and limiting effect were “not entirely consistent with” the medical and other

evidence, and found that the evidence “partially supports” plaintiff’s allegations. (Tr. 18).

       At step four, the ALJ concluded that plaintiff was unable to perform any past relevant

work. Her age placed her in the “younger individual” category on the application date. She had

a limited education and was able to communicate in English. (Tr. 19). Transferability of job

skills was not an issue because plaintiff’s past relevant work was unskilled. Based on the

vocational expert’s testimony, the ALJ found at step five that someone with plaintiff’s age,

education, and functional limitations could perform other work that existed in substantial

numbers in the national economy, namely as a cleaner II, car wash attendant, and laundry

worker. (Tr. 19-20). Thus, the ALJ found that plaintiff was not disabled within the meaning of

the Social Security Act, since December 16, 2013, the date of her application. (Tr. 20).

                                                  14
                                              V. Discussion

        Plaintiff argues that the ALJ erred in failing to determine that plaintiff meets the criteria

for Listing 12.05B, intellectual disorder.

        Listing 12.05 includes the following diagnostic description for intellectual disability:

“Intellectual disability refers to significantly subaverage general intellectual functioning with

deficits in adaptive functioning initially manifested during the developmental period; i.e., the

evidence demonstrates or supports onset of the impairment before age 22.” 20 C.F.R. Pt. 404,

subpt. P, app. 1 § 12.05 (eff. May 24, 2016 to Sept. 28, 2016), 81 Fed. Reg. 66161. In addition

to satisfying the diagnostic description, a claimant is required to meet an additional set of

criteria. At the time the ALJ issued the decision in this case, Listing 12.05 had four sets of

criteria, labeled paragraphs A through D. Paragraph B, on which plaintiff relies here, required a

valid verbal, performance, or full scale IQ of 59 or less. Id. Plaintiff here argues that her scores

on the WAIS-IV administered by Dr. Spencer meet the requirements for Listing 12.05B.10

        While an IQ test is helpful in determining whether a claimant has a mental impairment, it

is not dispositive, and other information illustrating a claimant’s ability to function can be used

to discredit the results of an IQ test. Evanoff v. Berryhill, No. 2:17 CV 41 JMB, 2018 WL

4489362, at *7 (E.D. Mo. Sept. 19, 2018) (citing Johnson v. Barnhart, 390 F.3d 1067, 1071 (8th

Cir. 2004). “Indeed, [IQ] scores . . . should be examined to assure the consistency with daily

activities and behavior.” McKinney v. Colvin, 973 F. Supp. 2d 1011, 1026 (E.D. Mo. 2013)

10
  Plaintiff focuses her argument here on whether the IQ score obtained by Dr. Spencer is valid for the
purposes of Listing 12.05. Plaintiff fails to address whether she demonstrated deficits in adaptive
functioning initially manifested before age 22, as required by the introductory paragraph of the Listing.
These requirements are mandatory. See Maresh v. Barnhart, 438 F.3d 897, 899 (8th Cir. 2006) (in order
to meet listing for “mental retardation,” claimant must show: (1) a valid verbal, performance, or full scale
IQ in the specified range; (2) an onset of the impairment before age 22; and (3) a physical or other mental
impairment imposing an additional and significant work-related limitation of function.).

                                                     15
(quoting Miles v. Barnhart, 374 F.3d 694, 699 (8th Cir. 2004)). An ALJ may reject IQ scores

that are inconsistent with a claimant’s daily activities and behavior, especially when the scores

are based on a one time examination by a nontreating psychologist. Chunn v. Barnhart, 397 F.3d

667, 672 (8th Cir. 2005) (citing Clark v. Apfel, 141 F.3d 1253, 1255 (8th Cir. 1998)).

       As noted above, Dr. Spencer concluded that plaintiff’s scores on the WAIS-IV did not

accurately reflect her intellectual functioning, which he assessed was actually in the low average

range of abilities. The ALJ found that Dr. Spencer’s assessment was consistent with other

evidence in the medical record. The Court agrees. As discussed above, plaintiff received

extensive treatment from multiple professionals at Mark Twain Behavioral Health, none of

whom noted any concern with her intellectual functioning. To provide an example, on April 20,

2015, psychiatrist Dr. Goldman noted that he “drew [plaintiff] a diagram showing her moods

above and below euthymia, discussing hypomania, mania, dysthymia, major depressive disorder

as well as bipolar disorder type I, type II, and cyclothymia. The patient expressed

understanding and noted that she has had signs and symptoms congruent with mood

fluctuations pointing to a bipolar disorder type II.” (Tr. 875) (emphasis added). This level of

understanding is inconsistent with someone whose intellectual functioning is in the .1 percentile.

       The ALJ addressed plaintiff’s contention that her school records supported a finding that

her extremely low IQ scores adequately represent her true capacity. (Tr. 20). As the ALJ noted,

plaintiff maintained good grades in her early school years and did not experience a decline until

middle school. Even then, she earned some Bs and Cs in 8th grade. (Tr. 176). The ALJ noted

that some of the decline in grades could be attributed to behavioral problems rather than a

reflection of her intellectual functioning. The ALJ’s analysis of plaintiff’s school records is



                                                 16
consistent with other evidence in the record and the Court cannot find that the ALJ erred in

rejecting plaintiff’s argument.

       It is also relevant that plaintiff did not claim mental retardation, or even borderline

intellectual functioning, as an impairment when applying for SSI. McKinney, 973 F. Supp. 2d at

1026 (citing Clay v. Barnhart, 417 F.3d 922, 929 (8th Cir. 2005)). She did claim learning

disabilities and told Dr. Spencer that she had difficulty with reading, writing and basic math.

These limitations, however, are not conclusive evidence of reduced intellectual functioning that

precludes employment and are adequately addressed by restrictions in the RFC limiting plaintiff

to simple routine tasks not at a fast pace.

       Plaintiff relies on Dr. Froman’s report that plaintiff’s full scale IQ was 48. Dr. Froman’s

report was first submitted to the Appeals Council, which decided not to consider and exhibit it

because it did not show a reasonable probability that it would change the outcome. (Tr. 2).

Because the Appeals Council denied review after finding that the additional evidence did not

“provide a basis for changing the [ALJ’s] decision,” the Court does not review the Appeals

Council’s decision to deny review, but rather determines if the record as a whole, including

evidence that is new and material, supports the ALJ’s determination. Perks v. Astrue, 687 F.3d

1086, 1093 (8th Cir. 2012). This analysis requires the Court to “speculate to some extent on how

the administrative law judge would have weighed the newly submitted reports if they had been

available for the original hearing,” which the Eighth Circuit has noted is “a peculiar task for a

reviewing court.” Adams v. Berryhill, No. 4:16-CV-2155-SPM, 2018 WL 4404722, at *9 (E.D.

Mo. Sept. 17, 2018) (quoting Riley v. Shalala, 18 F.3d 619, 622 (8th Cir. 1994) and citing Van

Vickle v. Astrue, 539 F.3d 825, 828 n.2 (8th Cir. 2008)).



                                                 17
       The Court concludes that Dr. Froman’s report would not have changed the ALJ’s

decision because the IQ scores he obtained were substantially similar to the scores the ALJ

already considered and rejected. In addition, unlike Dr. Spencer, Dr. Froman failed to consider

whether plaintiff’s scores were consistent with her developmental history and functional

limitations, as required by the regulations. See 20 C.F.R. § Pt. 404, Subpt. P, App. 1 §

12.00(d)(6) (“[S]ince the results of intelligence tests are only part of the overall assessment, the

narrative report that accompanies the test results should comment on whether the IQ scores are

considered valid and consistent with the developmental history and the degree of functional

limitation.”) Here, Dr. Froman apparently determined that plaintiff’s scores were valid based on

his observation that she made an adequate effort and that it is hard to “fake bad” across two

different tests and achieve similar results. These observations are important but not sufficient to

establish that plaintiff has a valid IQ score that satisfies the requirements of Listing 12.05B.

       Plaintiff argues that her poor job history, her difficulty in attending her children’s school

functions, and her inability to get out of bed three or four days a week all support her contention

that she meets Listing 12.05. [Doc. # 22]. These struggles are equally attributable to her anxiety

and bipolar disorder, both of which the ALJ found were serious impairments and accommodated

in determining plaintiff’s RFC.



                                              *****

       For the foregoing reasons, the Court finds that the ALJ’s decision is supported by

substantial evidence on the record as a whole.

       Accordingly,



                                                 18
       IT IS HEREBY ORDERED that the decision of the Commissioner is affirmed.

       A separate Judgment shall accompany this Memorandum and Order.




                                                /s/ John M. Bodenhausen
                                                JOHN M. BODENHAUSEN
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 26th day of November, 2018.




                                           19
